Title: To Thomas Jefferson from Albert Gallatin, 15 December 1804
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     15 Decr. 1804
                  
                  I enclose the sketch of a letter to the collector of New Orleans. You will be pleased to say whether it is proper: and I will thank you to return it with such alterations as may be necessary, in time to have it transcribed & transmitted by to morrow’s mail. I expect that our cutter which mounts eight guns, and has eighteen men on board is by this time at New Orleans. If it shall be thought proper to send there immediately one of the gun-boats now at Charleston, the Collector of that port informs me that No. 2 is the best calculated for a sea-voyage. 
                  With sincere respect & attachment Your obedt Sevt.
                  
                     Albert Gallatin 
                     
                  
               